NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


EDISON ANDREW KIRKLAND,                      )
                                             )
              Appellant,                     )
                                             )
v.                                           )          Case No. 2D15-635
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed February 17, 2016.

Appeal from the Circuit Court for
Charlotte County; John L. Burns, Acting
Circuit Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa, for
Appellee.



SALARIO, Judge.

              Edison Kirkland appeals from an order revoking his probation and the

resulting sentence entered on his conviction for a domestic battery by strangulation after

he was found to be in violation of condition five of his probation, the commission of a
new law violation. We affirm the revocation of his probation without comment and write

only to correct a scrivener's error apparent on the face of the probation revocation order.

              The order states that Mr. Kirkland violated conditions three and five of his

probation. The transcript of the plea hearing reflects, however, that the trial court found

he did not violate condition three and revoked his probation based only on the violation

of condition five. We therefore remand for the limited purpose of correcting the order of

revocation to accurately reflect the basis for his revocation. See Margolis v. State, 148
So. 3d 532, 532 (Fla. 2d DCA 2014).

              Affirmed; remanded with instructions.


LaROSE AND MORRIS, JJ., Concur.




                                           -2-